Citation Nr: 1535076	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  09-38 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for fibromyalgia.

2.  Entitlement to a compensable disability rating for bilateral hearing loss.

3.  Entitlement to a compensable disability rating for bilateral otitis media.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to October 1991, including service in the Southwest Asia theater of operations from July 21 to September 28, 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In August 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The Board remanded these matters September 2012 for additional development.  The case now has been returned to the Board for further appellate consideration.

The issues of entitlement to service connection for a respiratory disability, to include pulmonary fibrosis, and entitlement to a total disability rating for compensation purposes based in individual unemployability (TDIU) were previously on appeal.  However, in a January 2013 rating decision, the RO granted service connection for pulmonary fibrosis and in an April 2013 rating decision, the RO granted entitlement to TDIU.  These issues have been resolved and are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997). 

The Board notes that, since the most recent April 2013 supplemental statement of the case (SSOC), new evidence has been added to the claims file, to include a September 2013 audiology VA examination.  However, in May 2013, the Veteran submitted a waiver of RO consideration for all additional evidence submitted.  Accordingly, the Board will proceed with claims and properly consider the newly received evidence. 

The issue of entitlement to service connection for irritable bowel syndrome (IBS) was been raised by the record in a May 2014 statement.  The issue of entitlement to service connection for arthritis, to include as secondary to service-connected fibromyalgia was been raised by the record in an August 2011 statement.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's fibromyalgia has been manifested by widespread musculoskeletal pain and tender points that are constant, or nearly so, and refractory to therapy.

2.  Throughout the pendency of this appeal, the Veteran had, at worst, Level I hearing in the right ear and Level I hearing in the left ear.

3.  Throughout the pendency of this appeal, the Veteran's bilateral otitis media has not been manifested by suppuration or aural polyps.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for fibromyalgia have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5025 (2014).

2.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).

3.  The criteria for a compensable disability rating for bilateral otitis media have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.87, Diagnostic Code (DC) 6200 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A standard June2008 letter satisfied the duty to notify provisions.

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains service treatment records, VA treatment records, and reports of VA examinations.  Findings from the examination reports are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, the audiology examiners fully described the functional effects caused by the Veteran's bilateral hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Pursuant to the September 2012 Board remand directives, additional VA treatment records were obtained and new VA audiological examinations were conducted in October 2012 and September 2013.  The Board finds that the RO substantially complied with the September 2012 remand orders and no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which she presented oral argument in support of her increased rating claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ asked specific questions directed at identifying the Veteran's symptoms, and the Veteran volunteered her treatment history.  Further, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  The Board finds that the duties set forth in 38 C.F.R. § 3.103(c)(2) were met, and the Board may proceed with a decision.  

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A.  Fibromyalgia

The Veteran is in receipt of a 40 percent disability rating under Diagnostic Code 5025 for fibromyalgia.  The Veteran seeks a higher rating.

Diagnostic Code 5025 defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5025, a 40 percent rating is warranted for symptoms that are constant, or nearly so, and refractory to therapy.  Id.  

The Veteran's evaluation of 40 percent is the maximum disability evaluation permitted under Diagnostic Code 5025.  The Board further notes that there are no other applicable codes that would permit for a disability rating in excess of 40 percent for the Veteran's fibromyalgia.

B.  Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss disability is currently rated noncompensably disabling under the provisions of Diagnostic Code 6100 of the Schedule for Rating Disabilities.  38 C.F.R. § 4.85.  She seeks a higher rating.

Under the VA rating schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85.  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b).  The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz [Hz], shown on a puretone audiometry test. 38 C.F.R. § 4.85.  When there is no speech discrimination testing, Table VIa is used, based on the puretone threshold average alone.  38 C.F.R. § 4.85(c).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e). 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level. 38 C.F.R. § 4.86(b).  As an initial matter, the Board finds that an exceptional pattern of hearing under 38 C.F.R. § 4.86 has not been shown in the Veteran's audiogram during the appeal period; therefore that regulation is inapplicable. 

The June 2008 VA examination revealed an average pure tone threshold hearing level of 18.75 dB in the right ear and 15 dB in the left ear.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 100 percent in the left ear.  Application of these pure tone threshold average levels and speech recognition ability (percentage of discrimination) using Table VI, results in Roman Numeral I for the right ear and Roman Numeral I for the left ear.  Level I and Level I correspond to a noncompensable evaluation pursuant to Table VII.

January 2012 VA treatment records show an average pure tone threshold hearing level of 11.25 dB in the right ear and 13.75 dB in the left ear and speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  Application of these pure tone threshold average levels and speech recognition ability (percentage of discrimination) using Table VI, results in Roman Numeral I for the right ear and Roman Numeral I for the left ear.  Level I and Level I correspond to a noncompensable evaluation pursuant to Table VII.

The August 2012 VA examination revealed an average pure tone threshold hearing level of 14 dB in the right ear and 18 dB in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  Application of these pure tone threshold average levels and speech recognition ability (percentage of discrimination) using Table VI, results in Roman Numeral I for the right ear and Roman Numeral I for the left ear.  Level I and Level I correspond to a noncompensable evaluation pursuant to Table VII.

The September 2013 VA examination revealed an average pure tone threshold hearing level of 18 dB in the right ear and 20 dB in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  Application of these pure tone threshold average levels and speech recognition ability (percentage of discrimination) using Table VI, results in Roman Numeral I for the right ear and Roman Numeral I for the left ear.  Level I and Level I correspond to a noncompensable evaluation pursuant to Table VII.

Based on the results of the VA examinations and VA treatment records discussed above, and in the absence of any additional medical evidence showing a more severe hearing disability, a compensable disability rating is not warranted.  The Board does not discount the difficulties the Veteran has with his auditory acuity.  However, the Board must predicate its determination on the basis of the results of the audiology studies of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).



C.  Bilateral otitis media

The Veteran has been assigned a noncompensable rating for bilateral otitis media under Diagnostic Code 6200.  She contends that a higher rating is warranted.

Diagnostic Code 6200, which rates "chronic suppurative otitis media, mastoiditis, or cholesteatoma or any combination)", provides a maximum 10 percent rating during suppuration or with aural polyps.  The diagnostic code notes that hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull must be evaluated separately.  38 C.F.R. § 4.87. 

The June 2008 VA examiner found no evidence of otitis media or externa.  At her October 2012 VA examination, the Veteran reported brief intermittent episodes of sharp pain in the right ear, no symptoms in the left ear, and no treatment or surgery.  Examination showed no vestibular conditions; no infectious, inflammatory, or other ear conditions (to include active suppuration and aural polyps); no surgical treatment; no tumors or neoplasms; and a normal physical examination.  VA treatment records also show no evidence of suppuration or aural polyps.

Based on the results of the VA examinations and VA treatment records discussed above, and in the absence of any additional medical evidence showing evidence of suppuration or aural polyps, a compensable disability rating is not warranted for the Veteran's bilateral otitis media.

D.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the applicable rating criteria adequately contemplate the severity and symptoms of the Veteran's fibromyalgia, bilateral hearing loss, and bilateral otitis media.  Specifically, DC 5025 contemplates the Veteran's symptoms of widespread musculoskeletal pain, headaches, sleep disturbance, paresthesias, recurrent headaches, and irritable bowel symptoms; DC 6100 contemplates the Veteran's difficulty hearing; and DC 6200 contemplates the Veteran's ear pain.  

The Board is cognizant of the holding of Martinak, 21 Vet. App. 447.  In that decision, the Court noted that unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  Here, the June 2008, August 2012, and September 2013 VA examiners discussed the functional effects of the Veteran's hearing loss.  The June 2008 examiner determined there was no impact on employability.  The August 2012 and September 2013 examiners did find an effect on daily activities, namely the Veteran does not understand what she hears at times and has trouble hearing anyone speaking behind her or on her right side and hearing her daughter's voice.  While the Board has considered the functional effects of the Veteran's hearing loss in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, her description of difficulties with hearing is consistent with the degree of disability addressed by such evaluation.

The rating criteria are therefore adequate to evaluate the Veteran's fibromyalgia, bilateral hearing loss, and bilateral otitis media, and referral for consideration of an extraschedular rating is not warranted.  


ORDER

A rating in excess of 40 percent for fibromyalgia is denied.

A compensable rating for bilateral hearing loss is denied.

A compensable rating for bilateral otitis media is denied.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


